                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PERRY LESLIE BOWMAN,

        Plaintiff,
                                                  Case No. 18-cv-61-wmc
   v.

JON E. LITSCHER, QUALA CHAMPAGNE,
C. SUTER, D. TIDQUIST, S. PODGORAK,
AND C. ORLANDI,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             10/22/2019
        Peter Oppeneer, Clerk of Court                    Date
